Citation Nr: 1500207	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  08-15 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for a respiratory disorder, including asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The appellant served on active duty from August 1952 to July 1962.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A chronic, identifiable respiratory disorder, primarily diagnosed as asthma, was first manifested many years after the appellant's discharge from the service, and the preponderance of the competent evidence of record shows that it is unrelated to service.


CONCLUSION OF LAW

A respiratory disorder, diagnosed primarily as asthma, is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the appellant in the development of his claim of entitlement to service connection for a respiratory disorder.  After reviewing the record, the Board finds that the VA has met that duty.

In 2005, the appellant filed his initial claim for service connection for a respiratory disorder.  Thereafter, the RO advised the appellant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist the appellant in the development of his claim includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the appellant's service treatment records, private medical records, and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issue under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In September 2014, the appellant had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  The Veterans Law Judge explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In addition, the Veterans Law Judge left the record open for 60 days, so that the appellant could submit additional evidence to support his claim.  The conduct of the hearing was therefore performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Therefore, there was no prejudice to the appellant's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).
In sum, the appellant has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Applicable Law and Regulations

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published m Title 38, United States Code ("38 USCA "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C FR ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed Cir ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet App ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions See 38 USCA § 7104(d , see also 38 C F R § 19 7 (implementing the cited statute); see also Vargas-Gonzalez v West, 12 Vet App 321, 328 (1999 , Gilbert v Derwinski, 1 Vet App 49, 56 57 1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction) The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  However, the applicable law and regulations do permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The appellant's service treatment records including his August 1952 service entrance examination and his June 1962 service separation examination are negative for any complaints or clinical findings of a respiratory disorder of any kind, including asthma.  During service, the appellant was treated on many occasions for tonsillitis, and in October 1961, he was hospitalized for 3 days for a viral syndrome.  However, there were no reports of a respiratory component, and chest X-rays were within normal limits.  

In January 1963, the appellant filed a claim of entitlement to service connection for the residuals of a tonsillectomy and for a skin disorder.  The VA granted those claims in June 1963.  

During a May 1963 VA examination, it was noted that the appellant had no pulmonary disease history.  A pulmonary examination, including a chest X-ray was entirely negative.  

From November 1962 to October 1966, the appellant was treated at the Los Angeles VAMC primarily for a skin disorder.  In part, that treatment was performed by F. E. B., M.D., a dermatologist.  There were no complaints or clinical findings of a respiratory disorder of any kind, and in July 1964 and November 1965, chest X-rays were normal.  The lungs and costophrenic sinuses were clear.  

During VA treatment in January 1977, the appellant denied the presence of sinusitis, hay fever, or asthma, as well as, shortness of breath, emphysema, bronchitis, pneumonia, or tuberculosis.  An examination was negative for any complaints or clinical findings of a respiratory disorder.  

During VA treatment in March 1985, the appellant was diagnosed with chronic sinusitis by history.  In March 1998, the appellant was treated for allergic rhinitis.

From July to August 2001, the appellant was hospitalized at the Bromont Medical Center for complaints of an exacerbation of asthma.  The diagnosis was chronic obstructive pulmonary disease with an acute exacerbation of chronic bronchitis.  A chest X-ray revealed a bullet superimposed over the right lung base.  There was no evidence of active cardiopulmonary disease.  

Since 2001, the appellant has been treated for asthma.  During VA treatment in April 2003, he reported that he had had his first asthmatic attack in July 2001.  

In July 2005, the appellant was examined by the VA, primarily to determine the severity of his service-connected tonsillectomy.  During the examination, it was noted that the appellant had mild bilateral nasal turbinate swelling with mild obstruction.  There was no evidence of sinusitis or rhinitis.  The VA examiner noted that the appellant's tonsillectomy had not caused asthma or any respiratory disorder.  

In May 2012, the appellant was examined by the VA to determine the nature and etiology of any respiratory disorder.  Following an interview and examination of the appellant, and a review of his claims file, the VA examiner opined that it was less likely than not that the appellant's respiratory disorder was related to his years of service.  The examiner noted that the service treatment records and report of the appellant's separation examination were negative for any pathology of the lungs or diagnosis of asthma.  The examiner did note the appellant's history of sore throats and treatment for tonsillitis in the service, but stated that they were unrelated to any current asthmatic condition.  The VA examiner noted that the provided records showed no history between the appellant's current respiratory disorder and service.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) The layperson is reporting a contemporaneous medical diagnosis, or;

 (3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  

The appellant is competent to give testify about what he experienced during and since his service.  For example, he is competent to report that he first experienced difficulty breathing in the service and that it has been present since that time.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing that difficulty.  The question of an etiologic relationship between his current respiratory problems and any incident during his service involves a medical issue.  Thus, the question of etiology in this case may not be competently addressed by lay evidence. See Davidson, 581 F.3d at 1316.  Further, the appellant has not reported having a diagnosis in service, nor is there evidence of his symptoms supporting a later diagnosis of an inservice disorder.  Not only is a chronic, identifiable respiratory disorder uncorroborated by the evidence in the service; it is contradicted by more contemporaneous, probative, and accurate evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (Contemporaneous evidence has greater probative weight than a history reported by the appellant.).  The appellant's lay assertions have been investigated by competent medical examination and found not supportable. Jandreau, 492 F.3d at 1376-77  .

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. See Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498   (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993).  Contemporaneous evidence generally has greater probative weight than a history reported by the appellant.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).

Although the appellant contends that his October 1961 treatment for a viral syndrome constituted the first manifestations of such a disorder, he has submitted no competent, probative evidence to support his lay contentions.  He does state that shortly after service, he was treated for a respiratory disorder by a Dr. B. at the VA.  While Dr. B. (a dermatologist) did treat him in 1964, that treatment was for a skin disorder.  However, there is no evidence of any complaints or clinical findings of a respiratory disorder associated with Dr. B.'s treatment. 

A chronic, identifiable respiratory disorder, diagnosed as asthma, was initially manifested during the appellant's hospitalization at the Bromont Medical Center in 2001.  Not only was that many years after his discharge from the service, there were no findings that it was in any way related to his service.  

The normal medical findings at the time of the appellant's separation from the service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Nevertheless, the appellant was examined by the VA in July 2005 and May 2012, in part to determine the nature and etiology of any respiratory disorder found to be present.  

Following the examinations, the VA examiners opined that it was less likely than not that the appellant's respiratory disorder was related to his years of service.  The May 2012 VA examiner emphasized that the service treatment records and report of the appellant's separation examination were negative for any pathology of the lungs or diagnosis of asthma.  The examiner did note the appellant's history of sore throats and treatment for tonsillitis in the service, but stated that they were unrelated to any current asthmatic condition.  The VA examiner further noted that the records showed no history between the appellant's current respiratory disorder and service.   

The preponderance of the foregoing evidence is against the appellant's claim.  Absent a chronic, identifiable respiratory disorder in service or competent, probative evidence of a nexus between his current respiratory disorder and service, the appellant does not meet the criteria for service connection.  Accordingly, service connection is not warranted, and the appeal is denied.   

In arriving at this decision, the Board notes that X-rays show the presence of a bullet in the appellant's chest.  However, he does not contend and the evidence does not show that the bullet is the result of any injury sustained during his service or that it is in any way related to his claim for service connection for a respiratory disorder.  

The Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, the preponderance of the evidence is against the appellant's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014). 

(ORDER ON NEXT PAGE)









ORDER

Entitlement to service connection for a respiratory disorder, including asthma, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


